DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 9/19/2018 in relation to application 16/134,962.
The instant application claims benefit to provisional application #62/172,477 with a priority date of 6/8/2015.
The Pre-Grant publication # US20200090540 published on 3/19/2020.
 Claims 1-3 are pending. 
The specification and the claim languages are not in correct format. Following are the suggestions:

Claim Objections
Claims 1-3 are objected to because of the following informalities: 
Claim 1 contains grammatical mistakes and is not a complete sentence.  There are many fragmented sentences. Claims should preferably be arranged in order of scope so that the first claim presented is the least restrictive. Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The term “distraction” though in brackets is not defined. Phrases “like face expression” does not fully indicate a facial expression. The phrase ending with “etc.”  makes it open for other alternative and do not meet the boundary requirement of the claim. body movement, and hand writing activity, etc.  The claim also do not provide information as what value is low or what alternative to conditions ‘if’ a low focus score is detected. Please consult with MPEP608.01{k} for the statutory requirement of claims. 


Claim 3 appears to be not a direct reference to claim 1. A multiple dependent claim will be considered to be that number of claims to which direct reference is made therein {MPEP608.01{(I, m,n)}.
 Appropriate correction is required {MPEP608.01{(I, m,n)}.

Content of Specification 
The instant specification has been developed with two broad sections. Technical Detail and  Drawing Description. The manual of patent examining procedure (MPEP) details the sections of  specification contents that need to be identified as below:
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Registered patent attorney or agent
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Small Entity Status
This application may qualify for “Small Entity Status” and, therefore, applicant may be entitled to the payment of reduced fees. In order to establish small entity status for the purpose of paying small entity fees, applicant must make a determination of entitlement to small entity status under 37 CFR 1.27(f) and make an assertion of entitlement to small entity status in the manner set forth in 37 CFR 1.27(c)(1) or 37 CFR 1.27(c)(3). Accordingly, if applicant meets the requirements of 37 CFR 1.27(a), applicant must submit a written assertion of entitlement to 
If applicant qualifies as a small entity under 37 CFR 1.27, applicant may also qualify for “Micro Entity Status” under 35 U.S.C. 123.  See 37 CFR 1.29 for the requirements to establish micro entity status for the purpose of paying micro entity fees.

Sample Claim Draft
The following claims 1 drafted by the examiner is just as a sample for demonstration purposes only:
Claim:
1. An enhanced online learning system, comprising:
 A high resolution camera each from a plurality of cameras;
 	capturing learners body languages as distractions, , wherein  
 		distractions include face expression, body movement, and hand writing activity:
Introduce focus score parameter as a quantified activity item score after weighing the times cost on different distractions;
 		When low focus score is detected, Interferences such that more frequent quizzes, more review session, more breaks or more focus warnings, generating feedback to the learner; 
improving learning results. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 also fails to point out what is included or excluded by the claim language
Claim 1 indicates “All the activity items” is not identifying the items themselves. It lacks the metes and bounds of the claim. It is filed with an omnibus claim. It fails to point out what is included or excluded by the claim language.  The claims thereof is indefinite.
Claim 2 language indicates appears to be a dependent claim. But It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 2 is an independent claim. The phrase “The weight” is unclear as to what quantitated activity it is referring. Lacks antecedent base. The claims thereof is indefinite.
Claim 3 uses term “a certain interference or combination of interference” is not specifying the interferences. It also lacks the metes and bounds of the claim. The claims thereof is indefinite {MPEP 2173}.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated  by US 20170319123 A1 to Voss et al. (Voss).

Claim 1. Voss teaches an enhanced online learning system is designed to improve learners learning results on online classes (para 0051  multiple modifications to actively training the system to improve performance on those people that may be made to the system and a number of methods used to enable various components of the system) . High resolution cameras are used to capture learner's body languages (distractions), such like face expression, body movement, and hand writing activity, etc. { Para 000,0072 Cameras to detect and capture person’s facial and body movement images for all distractions}All the activity items are  quantitated {Para 0132 detected emotions are quantified under an SRS evaluating system for lower autism value compared to higher neurotypical values}. A parameter, "focus score", is introduced {Para 0115 , 0132 Parametrized focused score are evaluated such as mapping images to labels and number of classes; Process takes as input a K-class expression classifier F trained on neutral-subtracted features,} after weighing the times cost on different distractions  
Claim 2. Image pattern recognition technologies are used to categorize a learner's body language activity {Para 0083 Early Facial Expression Recognition Using Hidden Markov Models," Pattern Recognition (ICPR)}. The weight of the quantitated activity is set based on calculation of relative gain in learning results {Para 0093 weights are set on learning models calculations such as through a stochastic gradient descent on the general model learned}. A certain amount of training data is needed to determine the weights {Para 0093 for example different families have models with training data of different weights though starting point could be from a common distribution}Claim 3. As in claim 1, a certain interference or combination of interferences will be utilized until a learner learning result improves { Para 0106  certain interference feedback like for specific queries users ask to recognize expressions as a measurement of skill in a game/outcome measurement case while a data labeling/feedback  mechanism of the algorithm results are obtained for the improvement of expression recognition classifiers).

Conclusion


US 20200379575 A1 Banerjee; Ayan et al.
a system and associated method for facilitating accessible virtual education in the form of a gesture-matching model to enable gesture-based learning and communication in a learning environment

US 20200105155 A1 NEDIVI; Raanan
The present disclosure describes example systems and methods to facilitate remote learning, remote teaching and remote evaluation during a live event

US 20190113973 A1 COLEMAN; Trevor CE et al.
A computer network implemented system for improving the operation of one or more biofeedback computer systems is provided. 

US 20180314959 A1 Apokatanidis; Dimitri et al.
The present invention relates to a system for recommending music tracks to a group of users, and specifically to a system for analyzing user mood and ambient environment of a group of users
US 20100205541 A1 Rapaport; Jeffrey A. et al.
The present disclosure of invention relates generally to real time social networks and to production of on-topic search results including that of automatically producing matches between currently online people for instant engagement in real time with one another in forums such as chat rooms


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        July 9, 2021

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715